Exhibit 10.1

MARSHALL EDWARDS, INC.

Common Stock

(par value $0.00000002 per share)

At Market Issuance Sales Agreement

February 7, 2011

McNicoll, Lewis & Vlak LLC

The Graybar Building

420 Lexington Avenue, Suite 628

New York, NY 10170

Ladies and Gentlemen:

Marshall Edwards, Inc., a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with McNicoll, Lewis & Vlak LLC (“MLV”), as
follows:

1. Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement and on the terms and subject to the conditions
set forth herein, it may issue and sell through MLV shares (the “Placement
Shares”) of the Company’s Common Stock, par value $0.00000002 per share (the
“Common Stock”); provided, however, that in no event shall the Company issue or
sell through MLV such number of Placement Shares that would (a) cause the
Company not to satisfy the eligibility requirements for use of Form S-3
(including Instruction I.B.6. thereof), (b) exceed the number of shares of
Common Stock registered on the effective Registration Statement (as defined
below) pursuant to which the offering is being made or (c) exceed the number of
authorized but unissued shares of the Company’s Common Stock (the “Maximum
Amount”). Notwithstanding anything to the contrary contained herein, the parties
hereto agree that compliance with the limitations set forth in this Section 1 on
the amount of Placement Shares issued and sold under this Agreement shall be the
sole responsibility of the Company and that MLV shall have no obligation in
connection with such compliance. The issuance and sale of Placement Shares
through MLV will be effected pursuant to the Registration Statement (as defined
below) filed by the Company and declared effective by the Securities and
Exchange Commission (the “Commission”), although nothing in this Agreement shall
be construed as requiring the Company to use the Registration Statement to issue
any Common Stock.

The Company has filed with the Commission, in accordance with the provisions of
the Securities Act of 1933, as amended (the “Securities Act”), and the rules and
regulations thereunder (the “Securities Act Regulations”), a registration
statement on Form S-3 (File No. 333-149807), including a base prospectus,
relating to certain securities, including the Placement Shares, to be issued
from time to time by the Company, and which incorporates by reference documents
that the Company has filed or will file in accordance with the provisions of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations thereunder (the “Exchange Act Regulations”). The Company has
prepared a prospectus supplement to the base prospectus included as part of such
registration statement



--------------------------------------------------------------------------------

specifically relating to the Placement Shares (the “Prospectus Supplement”). The
Company will furnish to MLV, for use by MLV, copies of the prospectus included
as part of such registration statement, as supplemented by the Prospectus
Supplement. Except where the context otherwise requires, such registration
statement, including all documents filed as part thereof or incorporated by
reference therein, and including any information contained in a Prospectus (as
defined below) subsequently filed with the Commission pursuant to Rule 424(b)
under the Securities Act Regulations and deemed to be a part of such
registration statement pursuant to Rule 430B of the Securities Act Regulations,
is herein called the “Registration Statement.” The base prospectus, including
all documents incorporated therein by reference, included in the Registration
Statement, as it may be supplemented by the Prospectus Supplement, in the form
in which such prospectus and/or Prospectus Supplement have most recently been
filed by the Company with the Commission pursuant to Rule 424(b) under the
Securities Act Regulations is herein called the “Prospectus”. Any reference
herein to the Registration Statement, the Prospectus or any amendment or
supplement thereto shall be deemed to refer to and include the documents
incorporated by reference therein, and any reference herein to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement
or the Prospectus shall be deemed to refer to and include the filing after the
execution hereof of any document with the Commission deemed to be incorporated
by reference therein (the “Incorporated Documents”).

For purposes of this Agreement, all references to the Registration Statement,
the Prospectus or to any amendment or supplement thereto shall be deemed to
include the most recent copy filed with the Commission pursuant to its
Electronic Data Gathering Analysis and Retrieval System, or if applicable, the
Interactive Data Electronic Application system when used by the Commission
(collectively, “EDGAR”).

2. Placements. Each time that the Company wishes to issue and sell Placement
Shares hereunder (each, a “Placement”), it will notify MLV by email notice (or
other method mutually agreed to in writing by the Parties), a form of which
notice is attached hereto as Schedule 1 (a “Placement Notice”), of the proposed
terms for such Placement, which shall at a minimum include the number of
Placement Shares, the time period during which sales are requested to be made,
any limitation on the number of Placement Shares that may be sold in any one
Trading Day and any minimum price below which sales may not be made. The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 3 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from MLV set forth on Schedule 3, as such Schedule 3 may be amended
from time to time. The Placement Notice shall be effective unless and until
(i) MLV declines to accept the terms contained therein for any reason, in its
sole discretion, (ii) the entire amount of the Placement Shares thereunder have
been sold, (iii) the Company suspends or terminates the Placement Notice or
(iv) the Agreement has been terminated under the provisions of Section 13. The
amount of any discount, commission or other compensation to be paid by the
Company to MLV in connection with the sale of the Placement Shares shall be
calculated in accordance with the terms set forth in Schedule 2. It is expressly
acknowledged and agreed that neither the Company nor MLV will have any
obligation whatsoever with respect to a Placement or any Placement Shares unless
and until the Company delivers a Placement Notice to MLV and MLV does not
decline such Placement Notice pursuant to the terms set forth above, and then
only upon the terms specified therein and herein. In the event of a conflict
between the terms of this Agreement and the terms of a Placement Notice, the
terms of the Placement Notice will control.

 

2



--------------------------------------------------------------------------------

3. Sale of Placement Shares by MLV.

(a) Subject to the terms and conditions of this Agreement, MLV, for the period
specified in the Placement Notice, will use its commercially reasonable efforts
consistent with its normal trading and sales practices and applicable state and
federal laws, rules and regulations and the rules of the NASDAQ Stock Market
(which shall include the NASDAQ Global Market and the NASDAQ Capital Market)
(the “Exchange”), to sell the Placement Shares up to the amount specified, and
otherwise in accordance with the terms of such Placement Notice. MLV will
provide written confirmation to the Company no later than the opening of the
Trading Day (as defined below) immediately following the Trading Day on which it
has made sales of Placement Shares hereunder setting forth the number of
Placement Shares sold on such day, the compensation payable by the Company to
MLV pursuant to Schedule 2 with respect to such sales, and the Net Proceeds (as
defined below) payable to the Company, with an itemization of the deductions
made by MLV (as set forth in Section 5(b)) from the gross proceeds that it
receives from such sales. Subject to the terms of the Placement Notice, MLV
agrees that all sales of Placement Shares by MLV will be made only by methods
deemed to be an “at the market” offering as defined in Rule 415 of the
Securities Act Regulations, including without limitation sales made directly on
the Exchange, on any other existing trading market for the Common Stock or to or
through a market maker. Subject to the terms of a Placement Notice, MLV may also
sell Placement Shares by any other method permitted by law. “Trading Day” means
any day on which Common Stock is purchased and sold on the Exchange.

(b) During the term of this Agreement, neither MLV nor any of its affiliates or
subsidiaries shall engage in (i) any short sale of any security of the Company,
(ii) any sale of any security of the Company that MLV does not own or any sale
which is consummated by the delivery of a security of the Company borrowed by,
or for the account of, MLV or (iii) any market making, bidding, stablilization
or other trading activity with regard to the Common Stock if such activity would
be prohibited under Regulation M or other anti-manipulation rules under the
Securities Act. Neither MLV nor any of its affiliates or subsidiaries, shall
engage in any proprietary trading or trading for MLV’s (or its affiliates’ or
subsidiaries’) own account. The Company acknowledges and agrees that (i) there
can be no assurance that MLV will be successful in selling Placement Shares,
(ii) MLV will incur no liability or obligation to the Company or any other
person or entity if it does not sell Placement Shares for any reason other than
a failure by MLV to use its commercially reasonable efforts consistent with its
normal trading and sales practices and applicable law and regulations to sell
such Placement Shares as required under this Agreement and (iii) MLV shall be
under no obligation to purchase Placement Shares on a principal basis pursuant
to this Agreement.

4. Suspension of Sales. The Company or MLV may, upon notice to the other party
in writing (including by email correspondence to each of the individuals of the
other Party set forth on Schedule 3, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other Party set forth on Schedule 3), suspend any sale of Placement Shares;

 

3



--------------------------------------------------------------------------------

provided, however, that such suspension shall not affect or impair any party’s
obligations with respect to any Placement Shares sold hereunder prior to the
receipt of such notice. Each of the parties agrees that no such notice under
this Section 4 shall be effective against any other party unless it is made to
one of the individuals named on Schedule 3 hereto, as such Schedule may be
amended from time to time.

5. Settlement.

(a) Settlement of Placement Shares. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Shares will occur on the
third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by MLV, after
deduction for (i) MLV’s commission, discount or other compensation for such
sales payable by the Company pursuant to Section 2 hereof, and (ii) any
transaction fees imposed by any governmental or self-regulatory organization in
respect of such sales.

(b) Delivery of Placement Shares. On or before each Settlement Date, the Company
will, or will cause its transfer agent to, electronically transfer the Placement
Shares being sold by crediting MLV’s or its designee’s account (provided MLV
shall have given the Company written notice of such designee a reasonable period
of time prior to the Settlement Date) at The Depository Trust Company through
its Deposit and Withdrawal at Custodian System (“DWAC”) or by such other means
of delivery as may be mutually agreed upon by the parties hereto, which in all
cases shall be freely tradable, transferable, registered shares in good
deliverable form. MLV will deliver the related Net Proceeds in same day funds to
an account designated by the Company on, or prior to, the Settlement Date. If
the Company, or its transfer agent (if applicable), defaults in its obligation
to deliver Placement Shares on a Settlement Date through no fault of MLV, the
Company agrees that in addition to and in no way limiting the rights and
obligations set forth in Section 11(a) hereto, it will (i) hold MLV harmless
against any loss, claim, damage, or expense (including reasonable legal fees and
expenses), as incurred, arising out of or in connection with such default by the
Company or its transfer agent (if applicable) and (ii) pay to MLV (without
duplication) any commission, discount, or other compensation to which it would
otherwise have been entitled absent such default.

(c) Limitations on Offering Size. Under no circumstances shall the Company cause
or request the offer or sale of any Placement Shares if, after giving effect to
the sale of such Placement Shares, the aggregate gross sales proceeds of
Placement Shares sold pursuant to this Agreement would exceed the lesser of
(A) together with all sales of Placement Shares under this Agreement, the
Maximum Amount, (B) the amount authorized from time to time to be issued and
sold under this Agreement by the Company’s board of directors, a duly authorized
committee thereof or a duly authorized executive committee, and notified to MLV
in writing or (C) the amount available for offer and sale under the currently
effective Registration Statement. Under no circumstances shall the Company cause
or request the offer or sale of any Placement Shares pursuant to this Agreement
at a price lower than the minimum price authorized from time to time by the
Company’s board of directors, a duly authorized committee thereof or a duly
authorized executive committee, and notified to MLV in writing.

 

4



--------------------------------------------------------------------------------

6. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with MLV that as of the date of this Agreement and as of
each Applicable Time (as defined below), unless such representation, warranty or
agreement specifies a different time:

(a) Registration Statement and Prospectus. The Company and, assuming no act or
omission on the part of MLV that would make such statement untrue, the
transactions contemplated by this Agreement meet the requirements for and comply
with the conditions for the use of Form S-3 under the Securities Act. The
Registration Statement has been filed with the Commission and has been declared
effective under the Securities Act. The Prospectus Supplement will name MLV as
the agent in the section entitled “Plan of Distribution.” No stop order of the
Commission preventing or suspending any Prospectus, or the effectiveness of the
Registration Statement, has been issued, and no proceedings for such purpose
have been instituted or, to the Company’s knowledge, are contemplated by the
Commission. The Registration Statement and the offer and sale of Placement
Shares as contemplated hereby meet the requirements of Rule 415 under the
Securities Act and comply in all material respects with said Rule. Any statutes,
regulations, contracts or other documents that are required to be described in
the Registration Statement or the Prospectus or to be filed as exhibits to the
Registration Statement have been so described or filed. Copies of the
Registration Statement, the Prospectus, and any such amendments or supplements
and all documents incorporated by reference therein that were filed with the
Commission on or prior to the date of this Agreement have been delivered, or are
available through EDGAR, to MLV and its counsel. The Company has not distributed
and, prior to the later to occur of each Settlement Date and completion of the
distribution of the Placement Shares, will not distribute any offering material
in connection with the offering or sale of the Placement Shares other than the
Registration Statement and the Prospectus and any Issuer Free Writing Prospectus
(as defined below) to which MLV has consented, any such consent not to be
unreasonably withheld, conditioned or delayed. The Common Stock is currently
listed on the Exchange under the trading symbol “MSHL”. Except the minimum $5.0
million Market Value of Publicly Held Shares requirement under Nasdaq Rule
5810(c)(3)(D) and the minimum $10.0 million stockholders equity requirement
under Nasdaq Rule 5810(c)(2)(B) as disclosed in the Registration Statement,
including the Incorporated Documents, the Company has not, in the 12 months
preceding the date hereof, received notice from the Exchange to the effect that
the Company is not in compliance with the listing or maintenance requirements.
Except the minimum $5.0 million Market Value of Publicly Held Shares requirement
under Nasdaq Rule 5810(c)(3)(D) and the minimum $10.0 million stockholders
equity requirement under Nasdaq Rule 5810(c)(2)(B) as disclosed in the
Registration Statement, including the Incorporated Documents, or the Prospectus,
the Company has no reason to believe that it will not in the foreseeable future
continue to be in compliance with all such listing and maintenance requirements.

(b) No Misstatement or Omission. The Registration Statement, when it became
effective, and the Prospectus, and any amendment or supplement thereto, on the
date of such Prospectus or amendment or supplement, conformed and will conform
in all material respects with the requirements of the Securities Act. At each
Settlement Date, the Registration Statement and the Prospectus, as of such date,
will conform in all material respects with the requirements of the Securities
Act. The Registration Statement, when it became or becomes effective, did not,
and will not, contain an untrue statement of a material fact or omit to state a

 

5



--------------------------------------------------------------------------------

material fact required to be stated therein or necessary to make the statements
therein not misleading. The Prospectus and any amendment and supplement thereto,
on the date thereof and at each Applicable Time, did not or will not include an
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading. The documents incorporated by reference in the
Prospectus did not, and any further documents filed and incorporated by
reference therein will not, when filed with the Commission, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated in such document or necessary to make the statements in such document, in
the light of the circumstances under which they were made, not misleading. The
foregoing shall not apply to statements in, or omissions from, any such document
made in reliance upon, and in conformity with, information furnished to the
Company by MLV expressly for use therein.

(c) Conformity with Exchange Act. The documents incorporated by reference in the
Registration Statement, the Prospectus or any amendment or supplement thereto,
when such documents were or are filed with the Commission under the Exchange
Act, conformed or will conform in all material respects with the requirements of
the Exchange Act, as applicable.

(d) Financial Information. The financial statements of the Company included or
incorporated by reference in the Registration Statement and the Prospectus,
together with the related notes and schedules, complied as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the Commission with respect thereto as in effect as of
the time of filing. Such financial statements have been prepared in accordance
with generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates indicated and the results of operations
and cash flows of the Company for the periods specified (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate); the other financial data
with respect to the Company contained or incorporated by reference in the
Registration Statement and the Prospectus are accurately and fairly presented
and prepared on a basis consistent with the financial statements and books and
records of the Company; there are no financial statements (historical or pro
forma) that are required to be included or incorporated by reference in the
Registration Statement, or the Prospectus that are not included or incorporated
by reference as required; the Company does not have any material liabilities or
obligations, direct or contingent (including any off-balance sheet obligations),
not described in the Registration Statement (including the exhibits thereto),
and the Prospectus which are required to be described in the Registration
Statement or the Prospectus (including Exhibits thereto and Incorporated
Documents); and all disclosures contained or incorporated by reference in the
Registration Statement and the Prospectus regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply in all material respects with Regulation G of the Exchange
Act and Item 10 of Regulation S-K under the Securities Act, to the extent
applicable.

 

6



--------------------------------------------------------------------------------

(e) Conformity with EDGAR Filing. The Prospectus delivered to MLV for use in
connection with the sale of the Placement Shares pursuant to this Agreement will
be identical to the versions of the Prospectus created to be transmitted to the
Commission for filing via EDGAR, except to the extent permitted by Regulation
S-T.

(f) Organization. The Company is, and will be, duly organized, validly existing
as a corporation and in good standing under the laws of its jurisdiction of
organization. The Company is, and will be, duly qualified as a foreign
corporation for transaction of business and in good standing under the laws of
each other jurisdiction in which its ownership or lease of property or the
conduct of its businesses requires such qualification, and has all corporate
power and authority necessary to own or hold its properties and to conduct its
businesses as described in the Registration Statement and the Prospectus, except
where the failure to be so qualified or in good standing or have such power or
authority would not, individually or in the aggregate, have a material adverse
effect or would reasonably be expected to have a material adverse effect on the
assets, business, operations, earnings, properties, condition (financial or
otherwise), prospects, stockholders’ equity or results of operations of the
Company taken as a whole, or prevent or materially interfere with consummation
of the transactions contemplated hereby (a “Material Adverse Effect”).

(g) Subsidiaries. Marshall Edwards Pty Ltd (the “Subsidiary”) is the Company’s
only subsidiary. Except as set forth in the Registration Statement and in the
Prospectus, the Company owns, directly or indirectly, all of the equity
interests of the Subsidiary free and clear of any lien, charge, security
interest, encumbrance, right of first refusal or other restriction, and all the
equity interests of the Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights.

(h) No Violation or Default. Except as set forth in the Registration Statement
or the Prospectus, the Company is not (i) in violation of its charter or by-laws
or similar organizational documents; (ii) in default, and no event has occurred
that, with notice or lapse of time or both, would constitute such a default, in
the due performance or observance of any term, covenant or condition contained
in any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company is a party or by which the Company is bound or
to which any of the property or assets of the Company is subject; or (iii) in
violation of any law or statute or any judgment, order, rule or regulation of
any court or arbitrator or governmental or regulatory authority, except, in the
case of each of clauses (ii) and (iii) above, for any such violation or default
that would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect. Except as described in the Prospectus, the Prospectus
Supplement or the Incorporated Documents, to the Company’s knowledge, no other
party under any material contract or other agreement to which it is a party is
in default in any respect thereunder where such default would reasonably be
expected to have a Material Adverse Effect.

(i) No Material Adverse Change. Subsequent to the respective dates as of which
information is given in the Registration Statement and the Prospectus, there has
not been (i) any Material Adverse Effect, (ii) other than this Agreement and the
Asset Purchase Agreement, dated as of December 21, 2010 (the “December 21 APA”),
by and among the Company, Novogen Limited and Novogen Research Pty Limited, any
transaction which is

 

7



--------------------------------------------------------------------------------

material to the Company, (iii) any obligation or liability, direct or contingent
(including any off-balance sheet obligations), incurred by the Company which is
material to the Company, (iv) any material change in the capital stock (other
than (a) as a result of the sale of Placement Shares, (b) as described in a
proxy statement filed on Schedule 14A or a Registration Statement on Form S-4
and otherwise publicly announced, or (c) changes in the number of outstanding
shares of Common Stock of the Company due to the issuance of shares upon the
exercise or conversion of securities exercisable for, or convertible into,
shares of Common Stock outstanding on the date hereof, or the vesting of
restricted stock units outstanding on the date hereof) or outstanding long-term
indebtedness of the Company, (v) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company, other than in each
case above (A) in the ordinary course of business, (B) as otherwise disclosed in
the Registration Statement or Prospectus (including any document deemed
incorporated by reference therein) or (C) where such matter, item, change, or
development would not make the statements in the Registration Statement or the
Prospectus contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading.

(j) Capitalization. The issued and outstanding shares of capital stock of the
Company have been validly issued, are fully paid and non-assessable. The Company
has an authorized, issued and outstanding capitalization as set forth in the
Registration Statement and the Prospectus as of the dates referred to therein
(other than the grant of additional options or restricted stock units or stock
awards under the Company’s existing stock incentive plans, or changes in the
number of outstanding shares of Common Stock of the Company due to the issuance
of shares upon the exercise or conversion of securities exercisable for, or
convertible into, Common Stock outstanding or as a result of the issuance of
Placement Shares, or the issuance of Series A Convertible Preferred Stock of the
Company issuable under the December 21 APA and the shares of Common Stock
issuable upon conversion thereof) and such authorized capital stock conforms in
all material respects to the description thereof set forth in the Registration
Statement and the Prospectus. Except as disclosed in or contemplated by the
Registration Statement or the Prospectus, as of the date referred to therein,
the Company did not have reserved or available for issuance any shares of Common
Stock in respect of options, or any rights or warrants to subscribe for, or any
securities or obligations convertible into, or exchangeable for, or any
contracts or commitments to issue or sell, any shares of capital stock or other
securities other than the Common Stock issuable upon conversion of the Company’s
Series A Convertible Preferred Stock.

(k) Authorization; Enforceability. The Company has full legal right, power and
authority to enter into this Agreement and perform the transactions contemplated
hereby. This Agreement has been duly authorized, executed and delivered by the
Company and is a legal, valid and binding agreement of the Company enforceable
against the Company in accordance with its terms, except to the extent that
(i) enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles and (ii) the indemnification and contribution provisions of
Section 11 hereof may be limited by federal or state securities laws and public
policy considerations in respect thereof.

 

8



--------------------------------------------------------------------------------

(l) Authorization of Placement Shares. The Placement Shares, when issued and
delivered pursuant to the terms approved by the board of directors of the
Company or a duly authorized committee thereof, or a duly authorized executive
committee, against payment therefor as provided herein, will be duly and validly
authorized and issued and fully paid and nonassessable, free and clear of any
pledge, lien, encumbrance, security interest or other claim (other than any
pledge, lien, encumbrance, security interest or other claim arising from an act
or omission of MLV or a purchaser), including any statutory or contractual
preemptive rights, resale rights, rights of first refusal or other similar
rights, and will be registered pursuant to Section 12 of the Exchange Act. The
Placement Shares, when issued, will conform in all material respects to the
description thereof set forth in or incorporated into the Prospectus.

(m) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or any
governmental or regulatory authority is required for the execution, delivery and
performance by the Company of this Agreement, or the issuance and sale by the
Company of the Placement Shares as contemplated hereby, except for such
consents, approvals, authorizations, orders and registrations or qualifications
as may be required under applicable state securities laws or by the by-laws and
rules of the Financial Industry Regulatory Authority (“FINRA”) or the Exchange
in connection with the sale of the Placement Shares by MLV.

(n) No Preferential Rights. Except as set forth in the Registration Statement or
the Prospectus, (i) no person, as such term is defined in Rule 1-02 of
Regulation S-X promulgated under the Securities Act (each, a “Person”), has the
right, contractual or otherwise, to cause the Company to issue or sell to such
Person any Common Stock or shares of any other capital stock or other securities
of the Company (other than upon the exercise of options or warrants to purchase
Common Stock, upon the vesting of restricted stock units, or upon the exercise
of options or vesting of restricted stock units that may be granted from time to
time under the Company’s stock incentive plans or the issuance of Series A
Convertible Preferred Stock of the Company issuable under the December 21 APA
and the shares of Common Stock issuable upon conversion thereof), (ii) no Person
has any preemptive rights, rights of first refusal, or any other rights (whether
pursuant to a “poison pill” provision or otherwise) to purchase any Common Stock
or shares of any other capital stock or other securities of the Company from the
Company which have not been duly waived with respect to the offering
contemplated hereby, (iii) except as disclosed in writing to MLV, no Person has
the right to act as an underwriter or as a financial advisor to the Company in
connection with the offer and sale of Common Stock, and (iv) no Person has the
right, contractual or otherwise, to require the Company to register under the
Securities Act any Common Stock or shares of any other capital stock or other
securities of the Company (other than under the Registration Statement on Form
S-4 filed by Company relating to the transactions contemplated by the
December 21 APA), or to include any such shares or other securities in the
Registration Statement or the offering contemplated thereby, whether as a result
of the filing or effectiveness of the Registration Statement or the sale of the
Placement Shares as contemplated thereby or otherwise, except for such rights as
have been waived on or prior to the date hereof.

(o) Independent Public Accountant. BDO Audit (NSW-VIC) Pty Ltd and BDO Kendalls
(NSW) (together, the “Accountant”), whose report on the financial statements of
the Company is filed with the Commission as part of the Company’s most recent

 

9



--------------------------------------------------------------------------------

Annual Report on Form 10-K filed with the Commission and incorporated into the
Registration Statement, are and, during the periods covered by their report,
were independent public accountants within the meaning of the Securities Act and
the Public Company Accounting Oversight Board (United States) (“PCAOB”). To the
Company’s knowledge, the Accountant is not in violation of the auditor
independence requirements of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”) with respect to the Company.

(p) Enforceability of Agreements. To the Company’s knowledge, all agreements
between the Company and third parties expressly referenced in the Prospectus,
other than such agreements that have expired by their terms or whose termination
is disclosed in documents filed by the Company on EDGAR, are legal, valid and
binding obligations of the Company enforceable in accordance with their
respective terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles and (ii) the
indemnification provisions of certain agreements may be limited be federal or
state securities laws or public policy considerations in respect thereof, except
for any unenforceability that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

(q) No Litigation. Except as set forth in the Registration Statement or the
Prospectus, there are no legal, governmental or regulatory actions, suits or
proceedings pending, nor, to the Company’s knowledge, any legal, governmental or
regulatory investigations, to which the Company is a party or to which any
property of the Company is the subject that, individually or in the aggregate,
if determined adversely to the Company, would reasonably be expected to have a
Material Adverse Effect or materially and adversely affect the ability of the
Company to perform its obligations under this Agreement (collectively, the
“Actions”); to the Company’s knowledge, no such Actions are threatened or
contemplated by any governmental or regulatory authority or threatened by others
that, individually or in the aggregate, if determined adversely to the Company,
would reasonably be expected to have a Material Adverse Effect; and (i) there
are no current or pending legal, governmental or regulatory, actions, suits,
proceedings or, to the Company’s knowledge, investigations that are required
under the Securities Act to be described in the Prospectus that are not
described in the Prospectus; and (ii) there are no contracts or other documents
that are required under the Securities Act to be filed as exhibits to the
Registration Statement that are not so filed.

(r) Licenses and Permits. Except as set forth in the Registration Statement or
the Prospectus, the Company possesses or has obtained, all governmental
licenses, certificates, consents, orders, approvals, permits and other
authorizations necessary for the ownership or lease of its properties or the
conduct of its businesses as described in the Registration Statement and the
Prospectus (the “Permits”), except where the failure to possess, obtain or make
the same would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Except as disclosed in the Registration
Statement or the Prospectus, the Company has not received written notice of any
proceeding relating to revocation or modification of any such Permit, except
where such revocation or modification would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

(s) Market Capitalization. As of the close of trading on the Exchange on
January 27, 2011, the aggregate market value of the outstanding voting equity
(as defined in Securities Act Rule 405) of the Company held by persons other
than affiliates of the Company (pursuant to Securities Act Rule 144, those that
directly, or indirectly through one or more intermediaries, control, or are
controlled by, or are under common control with, the Company) (the
“Non-Affiliate Shares”), was approximately $5.45 million (calculated by
multiplying (x) the price at which the common equity of the Company was last
sold on the Exchange on January 27, 2011 times (y) the number of Non-Affiliate
Shares).

(t) No Material Defaults. The Company has not defaulted on any installment on
indebtedness for borrowed money or on any rental on one or more long-term
leases, which defaults, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect. The Company has not filed a report
pursuant to Section 13(a) or 15(d) of the Exchange Act since the filing of its
last Annual Report on Form 10-K, indicating that it (i) has failed to pay any
dividend or sinking fund installment on preferred stock or (ii) has defaulted on
any installment on indebtedness for borrowed money or on any rental on one or
more long-term leases.

(u) Certain Market Activities. Neither the Company, nor, to the Company’s
knowledge, any of its directors, officers or controlling persons has taken,
directly or indirectly, any action designed, or that has constituted or might
reasonably be expected to cause or result in, under the Exchange Act or
otherwise, the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Placement Shares.

(v) Broker/Dealer Relationships. Neither the Company nor any of its related
entities (i) is required to register as a “broker” or “dealer” in accordance
with the provisions of the Exchange Act or (ii) directly or indirectly through
one or more intermediaries, controls or is a “person associated with a member”
or “associated person of a member” (within the meaning set forth in the FINRA
Manual). No officer or director of the Company is an associated person of a
FINRA registered broker-dealer firm.

(w) No Reliance. The Company has not relied upon MLV or legal counsel for MLV
for any legal, tax or accounting advice in connection with the offering and sale
of the Placement Shares.

(x) Taxes. Except as disclosed in the Registration Statement or the Prospectus,
the Company has filed all federal, state, local and foreign tax returns which
have been required to be filed and paid all taxes shown thereon through the date
hereof, to the extent that such taxes have become due and are not being
contested in good faith, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect. Except as otherwise disclosed in
or contemplated by the Registration Statement or the Prospectus, no tax
deficiency has been determined adversely to the Company which has had, or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. The Company has no knowledge of any federal, state or other
governmental tax deficiency, penalty or assessment which has been asserted or
threatened against it which would have a Material Adverse Effect.

 

11



--------------------------------------------------------------------------------

(y) Title to Property. Except as set forth in the Registration Statement or the
Prospectus, the Company has good and valid title in fee simple to all items of
real property and good and marketable title to all personal property (excluding
Intellectual Property, which is addressed below) described in the Registration
Statement or Prospectus as being owned by it that are material to the business
of the Company, in each case free and clear of all liens, encumbrances and
claims, except for any failure to have good and valid title for any liens,
encumbrances and claims that (i) do not materially interfere with the use made
of such property by the Company or (ii) would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

(z) Intellectual Property. Except as set forth in the Registration Statement or
the Prospectus, to the Company’s knowledge, the Company owns or possess adequate
enforceable rights to use all patents, patent applications, trademarks (both
registered and unregistered), service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses and know-how
(including trade secrets and other unpatented and/or unpatentable proprietary
information, systems or procedures) (collectively, the “Intellectual Property”),
necessary for the conduct of its business as conducted as of the date hereof,
except to the extent that the failure to own or possess adequate rights to use
such Intellectual Property would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; except as disclosed in
writing to MLV, the Company has not received any written notice of any claim of
infringement or conflict which asserted Intellectual Property rights of others,
which infringement or conflict would reasonably be expected to result in a
Material Adverse Effect; there are no pending, or to the Company’s knowledge,
threatened judicial proceedings or interference proceedings against the Company
challenging the Company’s rights in or to or the validity of the scope of any of
the Company’s material patents, patent applications or proprietary information,
except such proceedings that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; to the Company’s
knowledge, no other entity or individual has any right or claim in any of the
Company’s owned, material patents, patent applications or any patent to be
issued therefrom by virtue of any contract, license or other agreement entered
into between such entity or individual and the Company or by any non-contractual
obligation of the Company, other than by written licenses granted by the
Company, except for such right or claim that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; the Company
has not received any written notice of any claim challenging the rights of the
Company in or to any Intellectual Property owned, licensed or optioned by the
Company which claim would reasonably be expected to result in a Material Adverse
Effect.

(aa) Environmental Laws. Except as set forth in the Registration Statement or
the Prospectus, the Company (i) is in compliance with any and all applicable
federal, state, local and foreign laws, rules, regulations, decisions and orders
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”); (ii) has received and is in compliance
with all permits, licenses or other approvals required of it under applicable
Environmental Laws to conduct its businesses as described in the Registration
Statement and the Prospectus; and (iii) has not received notice of any actual or
potential liability for the investigation or remediation of any disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants,
except, in the case of any of clauses (i), (ii) or (iii) above, for any such
failure to comply or failure to receive required permits, licenses, other
approvals or liability as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

(bb) Disclosure Controls. The Company maintains systems of internal accounting
controls designed to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Since the date of the latest audited financial statements of the
Company included in the Prospectus, there has been no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting (other than as set forth in the Prospectus). The Company has
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15 and 15d-15) for the Company and designed such disclosure controls and
procedures to ensure that material information relating to the Company is made
known to the certifying officers by others within those entities, particularly
during the period in which the Company’s Annual Report on Form 10-K or Quarterly
Report on Form 10-Q, as the case may be, is being prepared. The Company’s
certifying officers have evaluated the effectiveness of the Company’s controls
and procedures as of a date within 90 days prior to the filing date of the Form
10-K for the fiscal year most recently ended (such date, the “Evaluation Date”).
The Company presented in its Form 10-K for the fiscal year most recently ended
the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Company’s internal controls (as such term is defined in
Item 307(b) of Regulation S-K under the Securities Act). To the knowledge of the
Company, the Company’s “internal controls over financial reporting” and
“disclosure controls and procedures” are effective.

(cc) Sarbanes-Oxley. Except as set forth in the Registration Statement or
Prospectus, there is and has been no failure on the part of the Company or, to
the knowledge of the Company, any of the Company’s directors or officers, in
their capacities as such, to comply with any applicable provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated thereunder.
Each of the principal executive officer and the principal financial officer of
the Company (or each former principal executive officer of the Company and each
former principal financial officer of the Company as applicable) has made all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act with
respect to all reports, schedules, forms, statements and other documents
required to be filed by it or furnished by it to the Commission. For purposes of
the preceding sentence, “principal executive officer” and “principal financial
officer” shall have the meanings given to such terms in the Sarbanes-Oxley Act.

(dd) Finder’s Fees. The Company has not incurred any liability for any finder’s
fees, brokerage commissions or similar payments in connection with the
transactions herein contemplated, except as may otherwise exist with respect to
MLV pursuant to this Agreement.

 

13



--------------------------------------------------------------------------------

(ee) Labor Disputes. Except as set forth in the Registration Statement or the
Prospectus, no labor disturbance by or dispute with employees of the Company
exists or, to the knowledge of the Company, is threatened which would reasonably
be expected to result in a Material Adverse Effect.

(ff) Investment Company Act. The Company is not, and after giving effect to the
offering and sale of the Placement Shares, will not be an “investment company”
or an entity “controlled” by an “investment company,” as such terms are defined
in the Investment Company Act of 1940, as amended (the “Investment Company
Act”).

(gg) Operations. The operations of the Company are and have been conducted at
all times in compliance with applicable financial record keeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions to which the Company
is subject, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency having jurisdiction over the Company (collectively, the
“Money Laundering Laws”), except as would not reasonably be expected to result
in a Material Adverse Effect; and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

(hh) Off-Balance Sheet Arrangements. There are no transactions, arrangements and
other relationships between and/or among the Company, and/or, to the knowledge
of the Company, any of its affiliates and any unconsolidated entity, including,
but not limited to, any structural finance, special purpose or limited purpose
entity (each, an “Off Balance Sheet Transaction”) that would reasonably be
expected to affect materially the Company’s liquidity or the availability of or
requirements for its capital resources, including those Off Balance Sheet
Transactions described in the Commission’s Statement about Management’s
Discussion and Analysis of Financial Conditions and Results of Operations
(Release Nos. 33-8056; 34-45321; FR-61), in each case that are required to be
described in the Prospectus which have not been described as required.

(ii) Underwriter Agreements. The Company is not a party to any agreement with an
agent or underwriter for any other “at-the-market” or continuous equity
transaction.

(jj) ERISA. Except as set forth in the Registration Statement or the Prospectus,
to the knowledge of the Company, (i) each material employee benefit plan, within
the meaning of Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), that is maintained, administered or contributed to
by the Company (other than a Multiemployer Plan, within the meaning of
Section 3(37) of ERISA) for employees or former employees of the Company has
been maintained in compliance with its terms and the requirements of any
applicable statutes, orders, rules and regulations, including but not limited to
ERISA and the Internal Revenue Code of 1986, as amended (the “Code”); (ii) no
prohibited

 

14



--------------------------------------------------------------------------------

transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any such plan (excluding transactions
effected pursuant to a statutory or administrative exemption); and (iii) for
each such plan that is subject to the funding rules of Section 412 of the Code
or Section 302 of ERISA, no “accumulated funding deficiency” as defined in
Section 412 of the Code has been incurred, whether or not waived, and the fair
market value of the assets of each such plan (excluding for these purposes
accrued but unpaid contributions) equals or exceeds the present value of all
benefits accrued under such plan determined using reasonable actuarial
assumptions, other than, in the case of (i), (ii) and (iii) above, as would not
reasonably be expected to have a Material Adverse Effect.

(kk) Margin Rules. Neither the issuance, sale and delivery of the Placement
Shares nor the application of the proceeds thereof by the Company as described
in the Registration Statement and the Prospectus will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(ll) Insurance. Except as set forth in the Registration Statement or the
Prospectus, the Company maintains insurance in such amounts and covering such
risks as the Company reasonably believes are adequate for its business and
customary for companies of similar size engaged in similar businesses in similar
industries.

(mm) No Improper Practices. Except as set forth in the Registration Statement or
the Prospectus, (i) neither the Company, nor to the Company’s knowledge, any of
its executive officers has, in the past five years, made any unlawful
contributions to any candidate for any political office (or failed fully to
disclose any contribution in violation of law) or made any contribution or other
payment to any official of, or candidate for, any federal, state, municipal, or
foreign office or other person charged with similar public or quasi-public duty
in violation of any law or of the character required to be disclosed in the
Prospectus; (ii) no relationship, direct or indirect, exists between or among
the Company or, to the Company’s knowledge, any affiliate, on the one hand, and
the directors, officers and stockholders of the Company on the other hand, that
is required by the Securities Act to be described in the Registration Statement
and the Prospectus that is not so described; (iii) no relationship, direct or
indirect, exists between or among the Company or any affiliate, on the one hand,
and the directors, officers, stockholders or directors of the Company, on the
other hand, that is required by the rules of FINRA to be described in the
Registration Statement and the Prospectus that is not so described; and
(iv) there are no material outstanding loans or advances or material guarantees
of indebtedness by the Company to or for the benefit of any of its officers or
directors or any of the members of the families of any of them; and (v) the
Company has not offered, or caused any placement agent to offer, Common Stock to
any person with the intent to influence unlawfully (A) a customer or supplier of
the Company to alter the customer’s or supplier’s level or type of business with
the Company or (B) a trade journalist or publication to write or publish
favorable information about the Company or any of its products or services, and,
(vi) neither the Company nor, to the Company’s knowledge, any employee or agent
of the Company has made any payment of funds of the Company or received or
retained any funds in violation of any law, rule or regulation (including,
without limitation, the Foreign Corrupt Practices Act of 1977), which payment,
receipt or retention of funds is of a character required to be disclosed in the
Registration Statement or the Prospectus.

 

15



--------------------------------------------------------------------------------

(nn) Status Under the Securities Act. The Company was not and is not an
ineligible issuer as defined in Rule 405 under the Securities Act at the times
specified in Rules 164 and 433 under the Securities Act in connection with the
offering of the Placement Shares.

(oo) No Misstatement or Omission in an Issuer Free Writing Prospectus. Each
Issuer Free Writing Prospectus, as of its issue date and at each Applicable Time
through the completion of any Placement for which such Issuer Free Writing
Prospectus is used or deemed used, will not include any information that
conflicted, conflicts or will conflict with the information contained in the
Registration Statement or the Prospectus, including any incorporated document
deemed to be a part thereof that has not been superseded or modified. The
foregoing sentence does not apply to statements in or omissions from any Issuer
Free Writing Prospectus based upon and in conformity with written information
furnished to the Company by MLV expressly for use therein.

(pp) No Conflicts. Neither the execution of this Agreement by the Company, nor
the issuance, offering or sale of the Placement Shares, nor the consummation by
the Company of any of the transactions contemplated herein, nor the compliance
by the Company with the terms and provisions hereof will conflict with, or will
result in a breach of, any of the terms and provisions of, or has constituted or
will constitute a default under, or has resulted in or will result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company pursuant to the terms of any contract or other agreement
to which the Company is a party or to which any of the property or assets of the
Company is subject, except (i) such conflicts, breaches or defaults as may have
been waived and (ii) such conflicts, breaches, defaults and liens, charges and
encumbrances that would not reasonably be expected to have a Material Adverse
Effect; nor will such action result (x) in any violation of the provisions of
the certificate of incorporation or bylaws of the Company, or (y) in any
material violation of the provisions of any statute or any order, rule or
regulation applicable to the Company or of any court or of any federal, state or
other regulatory authority or other government body having jurisdiction over the
Company, except where such violation would not reasonably be expected to have a
Material Adverse Effect.

(qq) Clinical Studies. The clinical, pre-clinical and other studies and tests
conducted by or, to the knowledge of the Company, on behalf of the Company were,
and, if still pending, are being, conducted in accordance in all material
respects with all statutes, laws, rules and regulations, as applicable
(including, without limitation, the U.S. Federal and Drug Administration’s (the
“FDA”) Good Laboratory Practices and Good Clinical Practices as well as all
other applicable rules, regulations, or requirements of the FDA or any foreign,
federal, state or local governmental or regulatory authority performing
functions similar to those performed by the FDA). Except as set forth in or
contemplated by the Registration Statement and Prospectus, the Company has not
received any written notices or other written correspondence from the FDA or any
other foreign, federal, state or local governmental or regulatory authority
performing functions similar to those performed by the FDA requiring the Company
to terminate or suspend any ongoing clinical or pre-clinical studies or tests.

(rr) Compliance Program. Except as disclosed in the Registration Statement or
the Prospectus, the Company has established and administers a compliance program
applicable to the Company, to assist the Company and the directors, officers and

 

16



--------------------------------------------------------------------------------

employees of the Company in complying with applicable regulatory guidelines
(including, without limitation, those administered by the FDA and any other
foreign, federal, state or local governmental or regulatory authority performing
functions similar to those performed by the FDA), except where such
noncompliance would not reasonably be expected to have a Material Adverse
Effect.

(ss) Stock Transfer Taxes. On each Settlement Date, all stock transfer or other
taxes (other than income taxes) which are required to be paid in connection with
the sale and transfer of the Placement Shares to be sold hereunder will be, or
will have been, fully paid or provided for by the Company and all laws imposing
such taxes will be or will have been fully complied with in all material
respects.

Any certificate signed by an officer of the Company and delivered to MLV or to
counsel for MLV pursuant to or in connection with this Agreement shall be deemed
to be a representation and warranty by the Company to MLV under this Agreement
as to the matters set forth therein.

7. Covenants of the Company. The Company covenants and agrees with MLV that:

(a) Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by MLV under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act) (the “Prospectus Delivery Period”), (i) the Company will
notify MLV promptly of the time when any subsequent amendment to the
Registration Statement, other than documents incorporated by reference, has been
filed with the Commission and/or has become effective or any subsequent
supplement to the Prospectus, other than documents incorporated by reference,
has been filed and of any request by the Commission for any amendment or
supplement to the Registration Statement or Prospectus or for additional
information, (ii) the Company will not file any amendment or supplement to the
Registration Statement or Prospectus (except for documents incorporated by
reference) unless a copy thereof has been submitted to MLV within two business
days before the filing and MLV has not reasonably objected thereto within the
two business day period (provided, however, that (A) the failure of MLV to make
such objection shall not relieve the Company of any obligation or liability
hereunder, or affect MLV’s right to rely on the representations and warranties
made by the Company in this Agreement and (B) the Company has no obligation to
provide MLV any advance copy of such filing or to provide MLV an opportunity to
object to such filing if such filing does not name MLV or does not relate to the
transactions contemplated hereunder; provided, further, that the only remedy MLV
shall have with respect to the failure by the Company to provide MLV with such
copy shall be to cease making sales under this Agreement) and the Company will
furnish to MLV at the time of filing thereof a copy of any document that upon
filing is deemed to be incorporated by reference into the Registration Statement
or Prospectus, except for those documents available via EDGAR; and (iii) the
Company will cause each amendment or supplement to the Prospectus to be filed
with the Commission as required pursuant to the applicable paragraph of Rule
424(b) of the Securities Act or, in the case of any document to be incorporated
therein by reference, to be filed with the Commission as required pursuant to
the Exchange Act, within the time period prescribed (the determination to file
or not file any amendment or supplement with the Commission under this
Section 7(a), based on the Company’s reasonable opinion or reasonable
objections, shall be made exclusively by the Company).

 

17



--------------------------------------------------------------------------------

(b) Notice of Commission Stop Orders. The Company will advise MLV, promptly
after it receives notice or obtains knowledge thereof, of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement, of the suspension of the qualification of the Placement Shares for
offering or sale in any jurisdiction, or of the initiation of any proceeding for
any such purpose; and it will promptly use its commercially reasonable efforts
to prevent the issuance of any stop order or to obtain its withdrawal if such a
stop order should be issued. The Company will advise MLV promptly after it
receives any request by the Commission for any amendments to the Registration
Statement or any amendment or supplements to the Prospectus or any Issuer Free
Writing Prospectus or for additional information related to the offering of the
Placement Shares or for additional information related to the Registration
Statement, the Prospectus or any Issuer Free Writing Prospectus.

(c) Delivery of Prospectus; Subsequent Changes. During the Prospectus Delivery
Period, the Company will use its best efforts to comply in all material respects
with all requirements imposed upon it by the Securities Act, as from time to
time in force, and to file on or before their respective due dates all reports
and any definitive proxy or information statements required to be filed by the
Company with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any
other provision of or under the Exchange Act. If the Company has omitted any
information from the Registration Statement pursuant to Rule 430A under the
Securities Act, it will use its best efforts to comply with the provisions of
and make all requisite filings with the Commission pursuant to said Rule 430A
and to notify MLV promptly of all such filings. If during the Prospectus
Delivery Period any event occurs as a result of which the Prospectus as then
amended or supplemented would include an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances then existing, not misleading, or if during the
Prospectus Delivery Period it is necessary to amend or supplement the
Registration Statement or Prospectus to comply with the Securities Act, the
Company will promptly notify MLV to suspend the offering of Placement Shares
during such period and the Company will promptly amend or supplement the
Registration Statement or Prospectus (at the expense of the Company) so as to
correct such statement or omission or effect such compliance; provided, however,
that the Company may delay any such amendment or supplement if, in the judgment
of the Company, it is in the best interests of the Company to do so.

(d) Listing of Placement Shares. During the Prospectus Delivery Period, the
Company will use its commercially reasonable efforts to cause the Placement
Shares to be listed on the Exchange and to qualify the Placement Shares for sale
under the securities laws of such jurisdictions as MLV reasonably designates and
to continue such qualifications in effect so long as required for the
distribution of the Placement Shares; provided, however, that the Company shall
not be required in connection therewith to qualify as a foreign corporation or
dealer in securities or file a general consent to service of process in any
jurisdiction.

 

18



--------------------------------------------------------------------------------

(e) Delivery of Registration Statement and Prospectus. The Company will furnish
to MLV and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during the Prospectus
Delivery Period (including all documents filed with the Commission during such
period that are deemed to be incorporated by reference therein), in each case as
soon as reasonably practicable and in such quantities as MLV may from time to
time reasonably request and, at MLV’s request, will also furnish copies of the
Prospectus to each exchange or market on which sales of the Placement Shares may
be made; provided, however, that the Company shall not be required to furnish
any document (other than the Prospectus) to MLV to the extent such document is
available on EDGAR.

(f) Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of
Section 11(a) and Rule 158 of the Securities Act.

(g) Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

(h) Notice of Other Sales. Without the prior written consent of MLV, the Company
will not, directly or indirectly, offer to sell, sell, contract to sell, grant
any option to sell or otherwise dispose of any Common Stock (other than the
Placement Shares offered pursuant to this Agreement) or securities convertible
into or exchangeable for Common Stock, warrants or any rights to purchase or
acquire, Common Stock during the period beginning on the fifth (5th) Trading Day
immediately prior to the date on which any Placement Notice is delivered to MLV
hereunder and ending on the fifth (5th) Trading Day immediately following the
final Settlement Date with respect to Placement Shares sold pursuant to such
Placement Notice (or, if the Placement Notice has been terminated or suspended
prior to the sale of all Placement Shares covered by a Placement Notice, the
date of such suspension or termination); provided, however, that such
restrictions will not be required in connection with the Company’s issuance,
grant or sale of (i) Common Stock, options to purchase Common Stock, restricted
stock units or stock awards or Common Stock issuable upon the exercise of
options or the vesting of restricted stock units, pursuant to any employee or
director stock incentive or benefits plan, stock ownership plan or dividend
reinvestment plan (but not Common Stock subject to a waiver to exceed plan
limits in its dividend reinvestment plan) of the Company whether now in effect
or hereafter implemented; (ii) Common Stock issuable upon conversion of
securities or the exercise of warrants, options or other rights in effect or
outstanding, and disclosed in filings by the Company available on EDGAR or
otherwise in writing to MLV; (iii) Common Stock, or securities convertible into
or exercisable for Common Stock, offered and sold in a privately negotiated
transaction conducted in a manner so as not to be integrated with the offering
of Common Stock hereby or (iv) the Series A Convertible Preferred Stock of the
Company issuable under the December 21 APA and the shares of Common Stock
issuable upon conversion thereof.

(i) Change of Circumstances. The Company will, at any time during the pendency
of a Placement Notice advise MLV promptly after it shall have received notice or
obtained knowledge thereof, of any information or fact that would alter or
affect in any material respect any opinion, certificate, letter or other
document required to be provided to MLV pursuant to this Agreement.

 

19



--------------------------------------------------------------------------------

(j) Due Diligence Cooperation. The Company will cooperate with any reasonable
due diligence review conducted by MLV or its representatives in connection with
the transactions contemplated hereby, including, without limitation, providing
information and making available documents and senior corporate officers, during
regular business hours and at the Company’s principal offices or such other
location mutually agreed to by the parties, as MLV may reasonably request.

(k) Required Filings Relating to Placement of Placement Shares. The Company
agrees that on such dates as the Securities Act shall require, the Company will
(i) file a prospectus supplement with the Commission under the applicable
paragraph of Rule 424(b) under the Securities Act (the date of each and every
filing under Rule 424(b), a “Filing Date”), which prospectus supplement will set
forth, within the relevant period, the amount of Placement Shares sold through
MLV, the Net Proceeds to the Company and the compensation payable by the Company
to MLV with respect to such Placement Shares, and (ii) deliver such number of
copies of each such prospectus supplement to each exchange or market on which
such sales were effected as may be required by the rules or regulations of such
exchange or market. The Company has filed with FINRA Corporate Finance the Base
Prospectus.

(l) Representation Dates; Certificate. On the date of this Agreement and each
time during the term of this Agreement the Company:

(i) files the Prospectus relating to the Placement Shares or amends or
supplements (other than a prospectus supplement relating solely to an offering
of securities other than the Placement Shares) the Registration Statement or the
Prospectus relating to the Placement Shares by means of a post-effective
amendment, sticker, or supplement but not by means of incorporation of documents
by reference into the Registration Statement or the Prospectus relating to the
Placement Shares;

(ii) files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A that contains restated financial statements);

(iii) files its quarterly reports on Form 10-Q under the Exchange Act; or

(iv) files a current report on Form 8-K containing amended audited financial
information (other than information “furnished” pursuant to Items 2.02 or 7.01
of Form 8-K or to provide disclosure pursuant to Item 8.01 of Form 8-K relating
to the reclassification of certain properties as discontinued operations in
accordance with Statement of Financial Accounting Standards No. 144) under the
Exchange Act (each date of filing of one or more of the documents referred to in
clauses (i) through (iv) shall be a “Representation Date”); the Company shall
furnish MLV (but in the case of clause (iv) above only if MLV reasonably
determines that the information contained in such Form 8-K is material) with a
certificate, in the form attached hereto as Exhibit 7(l). The requirement to
provide a certificate under this Section 7(l) shall be waived for any
Representation Date occurring at a time at which no Placement Notice is pending,
which waiver shall continue until the earlier to occur of the date the Company
delivers a Placement Notice hereunder (which for such calendar quarter shall be
considered a Representation Date) and the next occurring Representation Date;
provided, however,

 

20



--------------------------------------------------------------------------------

that such waiver shall not apply for any Representation Date on which the
Company files its annual report on Form 10-K. Notwithstanding the foregoing, if
the Company subsequently decides to sell Placement Shares following a
Representation Date when the Company relied on such waiver and did not provide
MLV with a certificate under this Section 7(l), then before the Company delivers
the Placement Notice or MLV sells any Placement Shares, the Company shall
provide MLV with a certificate, in the form attached hereto as Exhibit 7(l),
dated the date of the Placement Notice.

(m) Legal Opinion. (1) On or prior to the date of the first Placement Notice
given hereunder, the Company shall cause to be furnished to MLV written opinions
of Morgan, Lewis & Bockius LLP (“Company Counsel”), or other counsel reasonably
satisfactory to MLV, substantially similar to the form attached hereto as
Exhibit 7(m)(1). Thereafter, within five (5) Trading Days of each Representation
Date with respect to which the Company is obligated to deliver a certificate in
the form attached hereto as Exhibit 7(l) for which no waiver is applicable, the
Company shall cause to be furnished to MLV a written letter of Company Counsel
substantially similar to the form attached hereto as Exhibit 7(m)(2), modified,
as necessary, to relate to the Registration Statement and the Prospectus as then
amended or supplemented.

(n) Comfort Letter. On or prior to the date of the first Placement Notice given
hereunder and within five (5) Trading Days of each Representation Date, other
than pursuant to Section 7(l)(iii), with respect to which the Company is
obligated to deliver a certificate in the form attached hereto as Exhibit 7(l)
for which no waiver is applicable, the Company shall cause its independent
accountants to furnish MLV a letter, dated as of such date (the “Comfort
Letter”), confirming that they are an independent registered public accounting
firm within the meaning of the Securities Act and the PCAOB, (ii) stating, as of
such date, the conclusions and findings of such firm with respect to the
financial information and other matters ordinarily covered by accountants’
“comfort letters” to underwriters in connection with registered public offerings
(the first such letter, the “Initial Comfort Letter”) and (iii) updating the
Initial Comfort Letter with any information that would have been included in the
Initial Comfort Letter had it been given on such date and modified as necessary
to relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter.

(o) Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of
Placement Shares or (ii) sell, bid for, or purchase the Placement Shares, or pay
anyone any compensation for soliciting purchases of the Placement Shares other
than MLV.

(p) Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that it will not be or become, at any time
prior to the termination of this Agreement, an “investment company,” as such
term is defined in the Investment Company Act.

 

21



--------------------------------------------------------------------------------

(q) No Offer to Sell. Other than an Issuer Free Writing Prospectus approved in
advance by the Company and MLV in its capacity as agent hereunder, neither MLV
nor the Company (including its agents and representatives, other than MLV in its
capacity as such) will directly or indirectly make, use, prepare, authorize,
approve or refer to any Issuer Free Writing Prospectus relating to the Placement
Shares to be sold by MLV as agent hereunder.

(r) Sarbanes-Oxley Act. The Company will maintain and keep accurate books and
records reflecting its assets and maintain internal accounting controls in a
manner designed to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles and
including those policies and procedures that (i) pertain to the maintenance of
records that in reasonable detail accurately and fairly reflect the transactions
and dispositions of the assets of the Company, (ii) provide reasonable assurance
that transactions are recorded as necessary to permit the preparation of the
Company’s financial statements in accordance with generally accepted accounting
principles, (iii) that receipts and expenditures of the Company are being made
only in accordance with management’s and the Company’s directors’ authorization,
and (iv) provide reasonable assurance regarding prevention or timely detection
of unauthorized acquisition, use or disposition of the Company’s assets that
could have a material effect on its financial statements. The Company will
maintain such controls and other procedures, including, without limitation,
those required by Sections 302 and 906 of the Sarbanes-Oxley Act, and the
applicable regulations thereunder that are designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported, within
the time periods specified in the Commission’s rules and forms, including,
without limitation, controls and procedures designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is accumulated and communicated to the Company’s
management, including its principal executive officer and principal financial
officer, or persons performing similar functions, as appropriate to allow timely
decisions regarding required disclosure and to ensure that material information
relating to the Company is made known to them by others within those entities,
particularly during the period in which such periodic reports are being
prepared.

8. Representations and Covenants of MLV. MLV represents and warrants that it is
duly registered as a broker-dealer under FINRA, the Exchange Act and the
applicable statutes and regulations of each state in which the Placement Shares
will be offered and sold, except such states in which MLV is exempt from
registration or such registration is not otherwise required. MLV shall continue,
for the term of this Agreement, to be duly registered as a broker-dealer under
FINRA, the Exchange Act and the applicable statutes and regulations of each
state in which the Placement Shares will be offered and sold, except such states
in which MLV is exempt from registration or such registration is not otherwise
required, during the term of this Agreement. MLV will comply with all applicable
law and regulations in connection with the Placement Shares, including but not
limited to Regulation M.

 

22



--------------------------------------------------------------------------------

9. Payment of Expenses.

(a) The Company will pay all expenses incident to the performance of its
obligations under this Agreement, including (i) the preparation, filing,
including any fees required by the Commission, and printing of the Registration
Statement (including financial statements and exhibits) as originally filed and
of each amendment and supplement thereto and any Permitted Free Writing
Prospectus, in such number as MLV shall deem reasonably necessary, (ii) the
printing and delivery to MLV of this Agreement and such other documents as may
be required in connection with the offering, purchase, sale, issuance or
delivery of the Placement Shares, (iii) the preparation, issuance and delivery
of the certificates, if any, for the Placement Shares to MLV, including any
stock or other transfer taxes and any capital duties, stamp duties or other
duties or taxes payable upon the sale, issuance or delivery of the Placement
Shares to MLV, (iv) the fees and disbursements of the counsel, accountants and
other advisors to the Company, (v) the reasonable fees and disbursements of the
outside counsel to MLV, up to a maximum amount of $25,000, (vi) the fees and
expenses of the transfer agent and registrar for the Common Stock, (vii) the
filing fees incident to any review by FINRA of the terms of the sale of the
Placement Shares, and (viii) the fees and expenses incurred in connection with
the listing of the Placement Shares on the Exchange.

(b) If Placement Shares having aggregate proceeds of $1,000,000 or more have not
been offered and sold under this Agreement by December 31, 2011 (or such earlier
date at which the Company terminates this Agreement), the Company shall
reimburse MLV for its reasonable out-of-pocket expenses, including the
reasonable fees and disbursements of the outside counsel for MLV incurred by it
in connection with the transactions contemplated by this Agreement. The amount
of expenses reimbursable shall be calculated by multiplying a fraction, whereby
the numerator is $1,000,000 less the aggregate proceeds from the sale of the
Placement Shares sold on or before December 31, 2011 (or such earlier date at
which the Company terminates the Agreement), and the denominator is $1,000,000,
times the total amount of out-of-pocket expenses (less any amount reimbursed
under Section 9(a)(v)); provided, however, that in no event shall the Company’s
aggregate reimbursement obligations pursuant to Section 9 exceed $25,000.

(c) If this Agreement is terminated by MLV in accordance with the provisions of
Section 13(a)(i) hereof, the Company shall reimburse MLV for all of its
out-of-pocket expenses actually incurred, including the reasonable fees and
disbursements of outside counsel for MLV (less any amounts reimbursed under
Section 9(b) or Section 9(a)(v) above); provided, however, that in no event
shall the Company’s aggregate reimbursement obligations pursuant to Section 9
exceed $25,000.

(d) In no event shall MLV seek reimbursement of expenses from the Company to the
extent it would cause the total compensation of MLV hereunder to exceed 8% of
the offering proceeds.

10. Conditions to MLV’s Obligations. The obligations of MLV hereunder with
respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by MLV of a due diligence review satisfactory to it in its reasonable
judgment, and to the continuing satisfaction (or waiver by MLV in its sole
discretion) of the following additional conditions:

(a) Registration Statement Effective. The Registration Statement shall have
become effective and shall be available for the sale of all Placement Shares
contemplated to be issued by any Placement Notice.

 

23



--------------------------------------------------------------------------------

(b) No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company of any request for additional information
from the Commission or any other federal or state governmental authority during
the period of effectiveness of the Registration Statement the response to which
would require any post-effective amendments or supplements to the Registration
Statement or the Prospectus; (ii) the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose; (iii) receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Placement Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose or (iv) the occurrence of any
event that requires the making of any changes in the Registration Statement, the
Prospectus or documents so that, in the case of the Registration Statement, it
will not contain any materially untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading and, in the case of the Prospectus, it will
not contain any materially untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

(c) No Misstatement or Material Omission. MLV shall not have advised the Company
that the Registration Statement or Prospectus, or any amendment or supplement
thereto, contains an untrue statement of fact that in MLV’s reasonable opinion
is material, or omits to state a fact that in MLV’s opinion is material and is
required to be stated therein or is necessary to make the statements therein not
misleading.

(d) Material Changes. Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
material adverse change, on a consolidated basis, in the authorized capital
stock of the Company or any Material Adverse Effect, or any development that
would reasonably be expected to cause a Material Adverse Effect.

(e) Legal Opinion. MLV shall have received the opinions of Company Counsel
required to be delivered pursuant Section 7(m) on or before the date on which
such delivery of such opinions are required pursuant to Section 7(m).

(f) Comfort Letter. MLV shall have received the Comfort Letter required to be
delivered pursuant Section 7(n) on or before the date on which such delivery of
such Comfort Letter is required pursuant to Section 7(n).

(g) Representation Certificate. MLV shall have received the certificate required
to be delivered pursuant to Section 7(l) on or before the date on which delivery
of such certificate is required pursuant to Section 7(l).

 

24



--------------------------------------------------------------------------------

(h) No Suspension. Trading in the Common Stock shall not have been suspended on
the Exchange and the Common Stock shall not have been delisted from the
Exchange.

(i) Other Materials. On each date on which the Company is required to deliver a
certificate pursuant to Section 7(l), the Company shall have furnished to MLV
such appropriate further information, certificates and documents as MLV may
reasonably request and which are usually and customarily furnished by an issuer
of securities in connection with a securities offering. All such opinions,
certificates, letters and other documents will be in compliance with the
provisions hereof. The Company will furnish MLV with such conformed copies of
such opinions, certificates, letters and other documents as MLV shall reasonably
request.

(j) Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

(k) Approval for Listing. The Placement Shares shall either have been approved
for listing on the Exchange, subject only to notice of issuance, or the Company
shall have filed an application for listing of the Placement Shares on the
Exchange at, or prior to, the issuance of any Placement Notice.

(l) No Termination Event. There shall not have occurred any event that would
permit MLV to terminate this Agreement pursuant to Section 13(a).

11. Indemnification and Contribution.

(a) Company Indemnification. The Company agrees to indemnify and hold harmless
MLV, its partners, members, directors, officers, employees and agents and each
person, if any, who controls MLV within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act as follows:

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, arising out of or based upon any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement (or any amendment thereto), or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading, or arising out of any untrue statement or
alleged untrue statement of a material fact included in any related Issuer Free
Writing Prospectus or the Prospectus (or any amendment or supplement thereto),
or the omission or alleged omission therefrom of a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body,

 

25



--------------------------------------------------------------------------------

commenced or threatened, or of any claim whatsoever based upon any such untrue
statement or omission, or any such alleged untrue statement or omission;
provided that any such settlement is effected with the written consent of the
Company, which consent shall not unreasonably be delayed or withheld; and

(iii) against any and all expense whatsoever, as incurred (including the
reasonable fees and disbursements of counsel), reasonably incurred in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above,

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by MLV
expressly for use in the Registration Statement (or any amendment thereto), or
in any related Issuer Free Writing Prospectus or the Prospectus (or any
amendment or supplement thereto).

(b) MLV Indemnification. MLV agrees to indemnify and hold harmless the Company
and its directors and each officer of the Company who signed the Registration
Statement, and each person, if any, who (i) controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act or
(ii) is controlled by or is under common control with the Company against any
and all loss, liability, claim, damage and expense described in the indemnity
contained in Section 11(c), as incurred, but only with respect to untrue
statements or omissions, or alleged untrue statements or omissions, made in the
Registration Statement (or any amendments thereto), the Prospectus (or any
amendment or supplement thereto) or any Issuer Free Writing Prospectus in
reliance upon and in conformity with information furnished to the Company in
writing by MLV expressly for use therein.

(c) Procedure. Any party that proposes to assert the right to be indemnified
under this Section 11 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 11, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 11 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 11 unless, and only to the extent that, such omission results in the
forfeiture or material impairment of substantive rights or defenses by the
indemnifying party. If any such action is brought against any indemnified party
and it notifies the indemnifying party of its commencement, the indemnifying
party will be entitled to participate in and, to the extent that it elects by
delivering written notice to the indemnified party promptly after receiving
notice of the commencement of the action from the indemnified party, jointly
with any other indemnifying party similarly notified, to assume the defense of
the action, with counsel reasonably satisfactory to the indemnified party, and
after notice from the indemnifying party to the indemnified party of its
election to assume the defense, the indemnifying party will not be liable to the
indemnified party for any legal or other expenses

 

26



--------------------------------------------------------------------------------

except as provided below and except for the reasonable costs of investigation
subsequently incurred by the indemnified party in connection with the defense.
The indemnified party will have the right to employ its own counsel in any such
action, but the fees, expenses and other charges of such counsel will be at the
expense of such indemnified party unless (1) the employment of counsel by the
indemnified party has been authorized in writing by the indemnifying party,
(2) the indemnified party has reasonably concluded (based on advice of counsel)
that there may be legal defenses available to it or other indemnified parties
that are different from or in addition to those available to the indemnifying
party and a conflict or potential conflict exists (based on advice of counsel to
the indemnified party) between the indemnified party and the indemnifying party
(in which case the indemnifying party will not have the right to direct the
defense of such action on behalf of the indemnified party) or (3) the
indemnifying party has not in fact employed counsel to assume the defense of
such action within a reasonable time after receiving notice of the commencement
of the action, in each of which cases the reasonable fees, disbursements and
other charges of counsel will be at the expense of the indemnifying party or
parties. It is understood that the indemnifying party or parties shall not, in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees, disbursements and other charges of more than
one separate firm admitted to practice in such jurisdiction at any one time for
all such indemnified party or parties. All such fees, disbursements and other
charges will be reimbursed by the indemnifying party promptly after the
indemnifying party receives a written invoice relating to fees, disbursements
and other charges in reasonable detail. An indemnifying party will not, in any
event, be liable for any settlement of any action or claim effected without its
written consent. No indemnifying party shall, without the prior written consent
of each indemnified party, settle or compromise or consent to the entry of any
judgment in any pending or threatened claim, action or proceeding relating to
the matters contemplated by this Section 11 (whether or not any indemnified
party is a party thereto), unless such settlement, compromise or consent
(1) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(2) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

(d) Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 11 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or MLV, the Company and
MLV will contribute to the total losses, claims, liabilities, expenses and
damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than MLV, such as persons who control
the Company within the meaning of the Securities Act or Exchange Act, officers
of the Company who signed the Registration Statement and directors of the
Company, who also may be liable for contribution) to which the Company and MLV
may be subject in such proportion as shall be appropriate to reflect the
relative benefits received by the Company on the one hand and MLV on the other
hand. The relative benefits received by the Company on the one hand and MLV on
the other hand shall be deemed to be in the same proportion as the total net
proceeds from the sale of the Placement Shares (net of commissions to MLV but
before deducting expenses) received by the Company bear to the total
compensation received by MLV from the sale of Placement Shares on behalf of the
Company. If, but only if, the allocation provided by the foregoing sentence is
not permitted

 

27



--------------------------------------------------------------------------------

by applicable law, the allocation of contribution shall be made in such
proportion as is appropriate to reflect not only the relative benefits referred
to in the foregoing sentence but also the relative fault of the Company, on the
one hand, and MLV, on the other hand, with respect to the statements or omission
that resulted in such loss, claim, liability, expense or damage, or action in
respect thereof, as well as any other relevant equitable considerations with
respect to such offering. Such relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company or MLV, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such statement or omission. The Company and MLV agree that it would not
be just and equitable if contributions pursuant to this Section 11(d) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account the equitable considerations referred to herein. The
amount paid or payable by an indemnified party as a result of the loss, claim,
liability, expense, or damage, or action in respect thereof, referred to above
in this Section 11(d) shall be deemed to include, for the purpose of this
Section 11(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim to the extent consistent with Section 11(c) hereof. Notwithstanding the
foregoing provisions of this Section 11(d), MLV shall not be required to
contribute any amount in excess of the commissions received by it under this
Agreement and no person found guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
from any person who was not guilty of such fraudulent misrepresentation. For
purposes of this Section 11(d), any person who controls a party to this
Agreement within the meaning of the Securities Act or the Exchange Act, and any
officers, directors, partners, employees or agents of MLV, will have the same
rights to contribution as that party, and each officer and director of the
Company who signed the Registration Statement will have the same rights to
contribution as the Company, subject in each case to the provisions hereof. Any
party entitled to contribution, promptly after receipt of notice of commencement
of any action against such party in respect of which a claim for contribution
may be made under this Section 11(d), will notify any such party or parties from
whom contribution may be sought, but the omission to so notify will not relieve
that party or parties from whom contribution may be sought from any other
obligation it or they may have under this Section 11(d) except to the extent
that the failure to so notify such other party materially prejudiced the
substantive rights or defenses of the party from whom contribution is sought.
Except for a settlement entered into pursuant to the last sentence of
Section 11(c) hereof, no party will be liable for contribution with respect to
any action or claim settled without its written consent if such consent is
required pursuant to Section 11(c) hereof.

12. Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 11 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of MLV, any controlling
persons, or the Company (or any of their respective officers, directors or
controlling persons), (ii) delivery and acceptance of the Placement Shares and
payment therefor or (iii) any termination of this Agreement.

 

28



--------------------------------------------------------------------------------

13. Termination.

(a) MLV may terminate this Agreement, by notice to the Company, as hereinafter
specified at any time (1) if there has been, since the time of execution of this
Agreement or since the date as of which information is given in the Prospectus,
any Material Adverse Effect, or any development that has occurred that is
reasonably likely to have a Material Adverse Effect, which in the sole judgment
of MLV makes it impractical or inadvisable to offer the Placement Shares or to
enforce contracts for the sale of the Placement Shares, (2) if there has
occurred any material adverse change in the financial markets in the United
States or the international financial markets, any outbreak of hostilities or
escalation thereof or other calamity or crisis or any change or development
involving a prospective change in national or international political, financial
or economic conditions, in each case the effect of which is such as to make it,
in the judgment of MLV, impracticable or inadvisable to offer the Placement
Shares or to enforce contracts for the sale of the Placement Shares, (3) if
trading in the Common Stock has been suspended or limited by the Commission or
the Exchange, or if trading generally on the Exchange has been suspended or
limited, or minimum prices for trading have been fixed on the Exchange, (4) if
any suspension of trading of any securities of the Company on any exchange or in
the over-the-counter market shall have occurred and be continuing, (5) if a
major disruption of securities settlements or clearance services in the United
States shall have occurred and be continuing, or (6) if a banking moratorium has
been declared by either U.S. Federal or New York authorities. Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 9 (Payment of Expenses), Section 11
(Indemnification and Contribution), Section 12 (Representations and Agreements
to Survive Delivery), Section 18 (Governing Law and Time; Waiver of Jury Trial)
and Section 19 (Consent to Jurisdiction) hereof shall remain in full force and
effect notwithstanding such termination. If MLV elects to terminate this
Agreement as provided in this Section 13(a), MLV shall provide the required
notice as specified in Section 14 (Notices).

(b) (i) The Company shall have the right, by giving five (5) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement.

(ii) If MLV declines any commercially reasonable placement notice pursuant to
clause (i) of Section 2 of this Agreement, then the Company shall have the right
to terminate this Agreement by giving written notice of termination to MLV. Any
such termination shall be effective immediately upon a delivery of a termination
notice by the Company to MLV.

(c) Any termination pursuant to Section 13(b) shall be without liability of any
party to any other party except that (i) with respect to any pending sale
through MLV for the Company, the obligations of the Company, including in
respect of compensation of the Agent, shall remain in full force and effect
notwithstanding such termination and (ii) the provisions of Section 9,
Section 11, Section 12, Section 18 and Section 19 hereof shall remain in full
force and effect notwithstanding such termination.

(d) MLV shall have the right, by giving ten (10) days notice as hereinafter
specified to terminate this Agreement in its sole discretion at any time after
the date of this Agreement. Any such termination shall be without liability of
any party to any other party except that the provisions of Section 9,
Section 11, Section 12, Section 18 and Section 19 hereof shall remain in full
force and effect notwithstanding such termination.

 

29



--------------------------------------------------------------------------------

(e) Unless earlier terminated pursuant to this Section 13, this Agreement shall
automatically terminate upon the earlier to occur of (i) the two (2) year
anniversary of the date hereof or (ii) the issuance and sale of all of the
Placement Shares through MLV on the terms and subject to the conditions set
forth herein, except that, in either such case, the provisions of Section 9,
Section 11, Section 12, Section 18 and Section 19 hereof shall remain in full
force and effect notwithstanding such termination.

(f) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 13(a), (b), (c) or (d) above or otherwise by mutual
agreement of the parties. Upon termination of this Agreement, the Company shall
not have any liability to MLV for any discount, commission or other compensation
with respect to any Placement Shares not otherwise sold by MLV under this
Agreement.

(g) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided, however, that such termination shall
not be effective until the close of business on the date of receipt of such
notice by MLV or the Company, as the case may be. If such termination shall
occur prior to the Settlement Date for any sale of Placement Shares, such
Placement Shares shall settle in accordance with the provisions of this
Agreement.

(h) Subject to the additional limitations set forth in Section 9 of this
Agreement, in the event of termination of this Agreement prior to the sale of
any Placement Shares, MLV shall be entitled only to reimbursement of its
out-of-pocket expenses actually incurred.

14. Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified, and if sent to MLV, shall be
delivered to:

McNicoll, Lewis & Vlak LLC

420 Lexington Avenue

New York, NY 10017

Attention:    General Counsel Facsimile:    (212) 317-1515 Email:   
dcolucci@mlvco.com

with a copy (which shall not constitute notice) to:

LeClairRyan, P.C.

830 Third Avenue

New York, New York 10022

Attention:    James T. Seery Facsimile:    (973) 491-3415 Email:   
James.Seery@leclairryan.com

 

30



--------------------------------------------------------------------------------

And if to the Company, shall be delivered to:

Marshall Edwards, Inc.

11975 El Camino Real

Suite 101

San Diego, California 92130

Attention:    Daniel P. Gold    President and Chief Executive Officer Facsimile:
   (855) 792-5406

Email:

   dan.gold@marshalledwardsinc.com

with a copy (which shall not constitute notice) to:

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, New York 10178

Attention:    Steven A. Navarro, Esq. Facsimile:    (212) 309-6001 Email:   
snavarro@morganlewis.com

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.
Each such notice or other communication shall be deemed given (i) when delivered
personally, by email or by verifiable facsimile transmission (with an original
to follow) on or before 4:30 p.m., New York City time, on a Business Day or, if
such day is not a Business Day, on the next succeeding Business Day, (ii) on the
next Business Day after timely delivery to a nationally-recognized overnight
courier and (iii) on the Business Day actually received if deposited in the U.S.
mail (certified or registered mail, return receipt requested, postage prepaid).
For purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 14 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives confirmation
of receipt by the receiving party. Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a
non-electronic form (“Non-electronic Notice”) which shall be sent to the
requesting party within ten (10) days of receipt of the written request for
Non-electronic Notice.

15. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and MLV and their respective successors and the
affiliates, controlling persons, partners, members, officers, directors,
employees and agents referred to in

 

31



--------------------------------------------------------------------------------

Section 11 hereof. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party.

16. Adjustments for Stock Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any share consolidation, stock split, stock dividend, corporate
domestication or similar event effected with respect to the Placement Shares.

17. Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement of the parties with respect to the
subject matter hereof and thereof and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof and thereof. Neither
this Agreement nor any term hereof may be amended except pursuant to a written
instrument executed by the Company and MLV. In the event that any one or more of
the provisions contained herein, or the application thereof in any circumstance,
is held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

18. GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. SPECIFIED TIMES OF DAY
REFER TO NEW YORK CITY TIME. THE COMPANY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

19. CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER
OR IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY, AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT

 

32



--------------------------------------------------------------------------------

FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH
PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO
PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY
THEREOF (CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

20. Use of Information. MLV may not use any information gained in connection
with this Agreement and the transactions contemplated by this Agreement,
including due diligence, to advise any party with respect to transactions not
expressly approved by the Company. MLV acknowledges that any information gained
in connection with this Agreement and the transactions contemplated by this
Agreement are subject to confidentiality and other restrictions pursuant to the
Confidentiality Agreement and agrees to abide by the terms of the
Confidentiality Agreement.

21. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by electronic (pdf) or facsimile transmission.

22. Effect of Headings. The section and Exhibit headings herein are for
convenience only and shall not affect the construction hereof.

23. Permitted Free Writing Prospectuses. The Company represents, warrants and
agrees that, unless it obtains the prior consent of MLV which shall not be
unreasonably withheld, conditioned or delayed, and MLV represents, warrants and
agrees that, unless it obtains the prior consent of the Company, it has not made
and will not make any offer relating to the Placement Shares that would
constitute an Issuer Free Writing Prospectus, or that would otherwise constitute
a “free writing prospectus,” as defined in Rule 405, required to be filed with
the Commission. Any such free writing prospectus consented to by MLV or by the
Company, as the case may be, is hereinafter referred to as a “Permitted Free
Writing Prospectus.” The Company represents and warrants that it has treated and
agrees that it will treat each Permitted Free Writing Prospectus as an “issuer
free writing prospectus,” as defined in Rule 433, and has complied and will
comply with the requirements of Rule 433 applicable to any Permitted Free
Writing Prospectus, including timely filing with the Commission where required,
legending and record keeping.

24. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:

(a) MLV is acting solely as agent in connection with the public offering of the
Placement Shares and in connection with each transaction contemplated by this
Agreement and the process leading to such transactions, and no fiduciary or
advisory relationship between the Company or any of its respective affiliates,
stockholders (or other equity holders), creditors or

 

33



--------------------------------------------------------------------------------

employees or any other party, on the one hand, and MLV, on the other hand, has
been or will be created in respect of any of the transactions contemplated by
this Agreement, irrespective of whether or not MLV has advised or is advising
the Company on other matters, and MLV has no obligation to the Company with
respect to the transactions contemplated by this Agreement except the
obligations expressly set forth in this Agreement;

(b) it is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated by this
Agreement;

(c) MLV has not provided any legal, accounting, regulatory or tax advice with
respect to the transactions contemplated by this Agreement and it has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate;

(d) it is aware that MLV and its affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the Company
and MLV has no obligation to disclose such interests and transactions to the
Company by virtue of any fiduciary, advisory or agency relationship or
otherwise; provided that MLV hereby agrees not to engage in any such transaction
which would cause its interests to be in direct conflict with the best interests
of the Company; and

(e) it waives, to the fullest extent permitted by law, any claims it may have
against MLV for breach of fiduciary duty or alleged breach of fiduciary duty in
connection with the sale of Placement Shares under this Agreement and agrees
that MLV shall not have any liability (whether direct or indirect, in contract,
tort or otherwise) to it in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on its behalf or in right of it or the
Company, employees or creditors of Company, other than in respect of MLV’s
obligations under this Agreement and to keep information provided to MLV and
MLV’s counsel by or on behalf of the Company confidential to the extent not
otherwise publicly-available.

25. Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below:

“Applicable Time” means (i) each Representation Date and (ii) the time of each
sale of any Placement Shares pursuant to this Agreement.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares.

“Rule 163,” “Rule 164,” “Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,”
“Rule 424(b),” “Rule 430B,” and “Rule 433” refer to such rules under the
Securities Act Regulations.

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.

 

34



--------------------------------------------------------------------------------

All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by MLV outside of
the United States.

[Signature Page Follows]

 

35



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between the Company and
MLV with respect to the subject matter hereof, please so indicate in the space
provided below for that purpose, whereupon this letter shall constitute a
binding agreement between the Company and MLV.

 

        Very truly yours, MARSHALL EDWARDS, INC. By:  

/s/ Daniel P. Gold

  Name: Daniel P. Gold   Title: President and Chief Executive Officer
        ACCEPTED as of the date first-above written: MCNICOLL, LEWIS & VLAK LLC
By:      

/s/ Patrice McNicoll

  Name: Patrice McNicoll   Title: Chief Executive Officer



--------------------------------------------------------------------------------

SCHEDULE 1

 

 

FORM OF PLACEMENT NOTICE

 

 

 

From:    Marshall Edwards, Inc. cc:    [                                     ]
To:    McNicoll, Lewis & Vlak LLC    Attention: Patrice McNicoll Subject:    At
Market Issuance—Placement Notice

Gentlemen:

Pursuant to the terms and subject to the conditions contained in the At Market
Issuance Sales Agreement between Marshall Edwards, Inc. (the “Company”) and
McNicoll, Lewis & Vlak LLC (“MLV”), dated February 7, 2011, the Company hereby
requests that MLV sell up to                      of the Company’s Common Stock,
0.00000002 par value per share, at a minimum market price of $         per
share, during the time period beginning [month, day, time] and ending [month,
day, time].

[The Company may include such other sales parameters as it deems appropriate.]



--------------------------------------------------------------------------------

SCHEDULE 2

 

 

Compensation

 

 

The Company shall pay to MLV in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount equal to 7.0% of the gross proceeds from
each sale of Placement Shares.



--------------------------------------------------------------------------------

SCHEDULE 3

 

 

Notice Parties

 

 

The Company

Daniel P. Gold

Thomas M. Zech

MLV

Randy Billhardt

Ryan Loforte

Patrice McNicoll



--------------------------------------------------------------------------------

EXHIBIT 7(l)

Form of Representation Date Certificate

This Officer’s Certificate (this “Certificate”) is executed and delivered
pursuant to Section 7(l) of the At Market Issuance Sales Agreement (the
“Agreement”), dated February 7, 2011, and entered into between Marshall Edwards,
Inc. (the “Company”) and McNicoll, Lewis & Vlak LLC. All capitalized terms used
but not defined herein shall have the meanings given to such terms in the
Agreement.

The undersigned, a duly appointed and authorized officer of the Company, having
made reasonable inquiries to establish the accuracy of the statements below and
having been authorized by the Company to execute this certificate on behalf of
the Company, hereby certifies in such capacity as follows:

1. As of the date of this Certificate, (i) the Registration Statement does not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading and (ii) neither the Registration Statement nor the
Prospectus contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading and (iii) no event has occurred as a result of which it is
necessary to amend or supplement the Prospectus in order to make the statements
therein not untrue or misleading.

2. Each of the representations and warranties of the Company contained in the
Agreement were true and correct in all material respects when originally made,
and, except for those representations and warranties that speak solely as of a
specific date, are true and correct in all material respects as of the date of
this Certificate.

3. Except as waived by MLV in writing, each of the covenants required to be
performed by the Company in the Agreement on or prior to the date of the
Agreement, this Representation Date, and each such other date prior to the date
hereof as set forth in the Agreement, has been duly, timely and fully performed
in all material respects and each condition required to be complied with by the
Company on or prior to the date of the Agreement, this Representation Date, and
each such other date prior to the date hereof as set forth in the Agreement has
been duly, timely and fully complied with in all material respects.

4. Subsequent to the date of the most recent financial statements in the
Prospectus, and except as described in the Prospectus, including Incorporated
Documents, there has been no Material Adverse Effect.

5. No stop order suspending the effectiveness of (a) the Registration Statement
or of any part thereof or (b) the qualification or registration of the Placement
Shares under the securities or Blue Sky laws of any jurisdiction has been
issued, and, to the Company’s knowledge, no proceedings for that purpose have
been instituted or are pending or threatened by any securities or other
governmental authority (including, without limitation, the Commission).



--------------------------------------------------------------------------------

The undersigned has executed this Officer’s Certificate on behalf of the Company
as of the date written below.

 

MARSHALL EDWARDS, INC.

By:                                                                 
                                

Name:                                                                 
                          

Title:                                                                 
                            

Date:                             



--------------------------------------------------------------------------------

EXHIBIT 7(m)(1)

Form of Legal Opinion



--------------------------------------------------------------------------------

EXHIBIT 7(m)(2)

Form of Bring Down Letter